HOFFMAN, District Judge.
The claimant in this case, a naturalized Mexican citizen, obtained in December, 1833, a grant from the governor for the place called Rio Ojotska.’ This grant was approved by the departmental assembly,-and a certificate of its confirmation delivered to the grantee, as appears from the testimony, and the expediente filed in this case. He subsequently applied to the governor for an exchange of the land granted for that now claimed by him. Proceedings on this application were commenced by Governor 1 Figueroa, and the new grant was made, as desired by the petitioner, by Governor Gutierrez on the twenty-fourth of February, 1836. These facts are proved by the testimony of Hartnell and Vallejo, whose evidence is corroborated by the expediente on file in the archives. The genuineness of the grants is fully established. Previously to obtaining the last grant, the claimant had gone into possession of the tract solicited, and had built a house upon it. He also had. as early as 1834. placed a considerable number of cattle upon it, and had commenced the erection of a mill, upon which he expended more than $10,000. He also erected a blacksmith shop, and for two years had employed upon his rancho men to the average number of sixteen, and sometimes thirty or forty Indians. It is clear that the grantee fulfilled the conditions and carried out the objects of the colonization laws to an extent very unusual in the then condition of the country.
With regard to the locution of the land, it appears from the testimony of O’Farrell and other witnesses, who are acquainted with the adjacent country, that there is no difficulty in ascertaining its locality by means of the diseño which accompanies the grant. O’Farrell, who had long been a surveyor under the Mexicans, testifies that he has, by means of the grant and the diseño, made a survey of the land, and that it contains, as surveyed by him, only the quantity specified in the grant.
*627This claim was held to be valid by the board. No objections to it are suggested on the part of the United States, and we are of opinion that the decision -of the board should be affirmed.